Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ernesto Poux, Jr., a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in for-ma pauperis, we affirm for the reasons stated by the district court. Poux v. Drew, No. 4:10-cv-01684-HFF, 2010 WL 4313086 (D.S.C. Oct. 25, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.